Citation Nr: 1144935	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-29 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include anxiety disorder not otherwise specified (NOS); depressive disorder, bipolar disorder NOS, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left ear disability, other than hearing loss, to include otitis externa and otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  He also had various periods of active duty for training (ACDUTRA) with the Army Reserve.

These matters initially came before the Board of Veterans' Appeals (Board) from June 2006, December 2006, and August 2007 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In the June 2006 decision, the RO denied entitlement to service connection for PTSD.  

In the December 2006 decision, the RO denied the Veteran's petition to reopen a claim for service connection for bilateral hearing loss as new and material evidence had not been submitted.

In the August 2007 decision, the RO denied entitlement to service connection for chronic otitis media of the left ear.

In a June 2006 statement (VA Form 21-4138), the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  An informal hearing conference with a DRO was conducted in July 2006 in lieu of a formal hearing and a report of the conference has been associated with the Veteran's claims folder.

The Veteran testified before the undersigned at a May 2009 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In September 2009, the Board remanded these matters for further development.

The Veteran's claim for service connection for bilateral hearing loss was originally denied in unappealed rating decisions in April and September 2005.  New and material evidence would ordinarily be required to reopen this claim under such circumstances, and both the agency of original jurisdiction (AOJ) and the Board have previously characterized the issue as whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002). 

However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence. 38 C.F.R. § 3.156(c)(1) (2011).  As relevant service treatment and personnel records have been added to the record since the April and September 2005 decisions, the Board need not consider whether new and material evidence has been submitted to reopen the current claim for service connection for bilateral hearing loss and a new decision on the merits is required.

The Veteran had also perfected an appeal with regard to the issue of whether new and material evidence had been received to reopen a claim for service connection for tinnitus.  The Board also remanded that issue in September 2009.  In January 2011, the Appeals Management Center (AMC) granted service connection for tinnitus, and thereby resolved the appeal as to that issue.

The issues of entitlement to service connection for bilateral hearing loss, and a left ear disability other than hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

The Veteran's current psychiatric disability, namely anxiety disorder NOS, is the result of an in-service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting the claim for service connection for a psychiatric disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a March 2010 VA examination report indicated diagnoses of anxiety disorder NOS and depressive disorder NOS.  Thus, current psychiatric disabilities have been demonstrated.

On numerous occasions, including during the March 2010 VA examination, the Veteran has reported that he first experienced psychiatric symptoms in service following a traumatic incident while stationed in Thailand.  He reportedly was driving a military vehicle and hit a young girl while she was crossing the road.  

Service personnel records reflect that the Veteran was stationed in Thailand from November 1966 to December 1967.  Furthermore, service treatment records indicate that he reported a history of "depression or excessive worry" on an October 1968 report of medical history for purposes of separation from service.

The Veteran is competent to report an in-service stressor.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Furthermore, there is nothing to explicitly contradict his reports and they are consistent with the evidence of record.  Thus, the Board concludes that his reports are also credible and the in-service stressor is conceded for purposes of the claim for service connection for a psychiatric disability other than PTSD.

The only medical opinion as to the etiology of the Veteran's current anxiety disorder NOS is that of the examiner who conducted the March 2010 VA examination.  The examiner opined that the Veteran's symptoms of anxiety disorder NOS were likely ("at least as likely as not") related to his in-service stressor in Thailand.  There was no further explanation or reasoning provided for this opinion.

While the examiner who provided the March 2010 opinion did not provide a detailed rationale, she concluded that based upon a review of the Veteran's service history and medical records, his current anxiety disorder NOS was likely related to his reported in-service stressor.  Moreover, there are no medical opinions contrary to that of the March 2010 opinion pertaining to the diagnosis of anxiety disorder NOS.  

The March 2010 VA psychiatric examination report reveals that the Veteran was also diagnosed as having depressive disorder NOS.  The examiner noted that the symptoms of depression appeared to be "currently related to property and marital concerns."  She did not provide an explicit opinion as to whether this disability was related to service; however, given the Veteran's reports of depression in service and continuing since, the evidence is in at least equipoise on the question of whether the current depressive disorder was incurred in service.  

In light of the March 2010 opinion, the Veteran's competent and credible reports of an in-service stressor and subsequent psychiatric symptoms, and resolving reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for a psychiatric disability, currently diagnosed as anxiety disorder NOS and depressive disorder NOS have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.  

The VA examiner did not diagnose another psychiatric disability.  It does appear; however, that regardless of how diagnosed, the Veteran's current psychiatric disability, was incurred in service.  See Clemons v. Shinseki, 23 Vet App 1 (2009) (holding that a claim for service connection for a psychiatric disability encompasses all symptomatology of that disability, regardless of how diagnosed.



ORDER

Entitlement to service connection for a psychiatric disability is granted.



REMAND

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).

A March 2010 VA audiology examination report reflects that the Veteran underwent audiological testing in July 2009 at the VA Medical Center in Providence, Rhode Island (VAMC Providence).  This testing is not of record.  VA has a duty to obtain such relevant records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the March 2010 audiology examination report did not show hearing loss as a current disability for VA purposes.  38 C.F.R. § 3.385 (2011).  If any newly obtained treatment records reveal having hearing loss as defined in 38 C.F.R. § 3.385, he should be afforded a new VA audiological examination to obtain an opinion as to the etiology of that disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for hearing loss and other ear related disabilities and a psychiatric disability contained in the Boston Vista system from March 2007 to the present, from VAMC Providence from April 2007 to the present.  All efforts to obtain these records must be documented in the claims file.

If any requested records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified to submit any additional records that are in his possession. All such notification must be documented in the claims file.

5.  If, and only if, the evidence reflects that the Veteran has hearing loss as defined in 38 C.F.R. § 3.385, and after all efforts have been exhausted to obtain and associate with his claims file any additional treatment records, schedule him for a VA audiological examination to determine the etiology of any current hearing loss.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The Veteran should be afforded audiology testing, including a puretone audiometry test and a speech recognition test (Maryland CNC test), and all results of such tests should be recorded.  The examiner must also fully describe the functional effects of the Veteran's hearing disability. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss (any hearing loss as defined in 38 C.F.R. § 3.385 diagnosed since October 2006) had its onset in service, is related to the Veteran's in-service noise exposure, is related to the incident in which gasoline dripped in his right ear, or is otherwise related to a disease or injury in service. 

The examiner must provide reasons for each opinion given.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report noise exposure and hearing problems in service, his symptoms, and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

6.  The AOJ should review the opinions/examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


